Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	In the Claims:
	Please cancel nonelected claim 7.

This application is in condition for allowance except for the presence of claim 7 non-elected without traverse.  The examiner has reviewed claim 7 for possible rejoinder but will decline at this time.  Accordingly, claim 7 has been cancelled.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is well known to prepare a tungsten film by ALD using tungsten chloride as a precursor as noted in Bamnolker et al. (2015/0325475).
With respect to the time, it is well known to deposit tungsten films on tungsten nucleation layers by ALD using shorter pulse times as noted in Guan et al. (2014/0073135).  Furthermore, Kori et al. (6,855,368) and Byun (2003/0013300).
	With respect to the cycle, it is well known to form a tungsten layer by ALD using WF6 and to increase cycle time as noted in Kim (2008/0003797).  Furthermore, it is well known to form a tungsten film by ALD having a short cycle using WCl6 as a raw material gas as noted in Moroi et al. (2015/0275367).
	With respect to etching, it is well known to form a tungsten film by ALD in which a first tungsten film is formed to suppress etching of any underlying film by supplying a smaller flow rate of tungsten chloride gas than the second tungsten film as noted in Narushuma et al. (2016/0233099).  Furthermore, it is well known to control an etching property in the stress reduction process by controlling the flow rate of the tungsten chloride gas as noted in Suzuki et al. (2016/0351402).
	However, the prior art references fail to teach or suggest setting a constant tungsten chloride flow rate per one cycle and shortening a cycle time while increasing a tungsten chloride flow rate such that a ratio of a thickness of the base film etched becomes smaller than the flow rate which is kept substantially constant. 

Interview
A telephone call to the applicant’s representative to indicate that after review of withdrawn claim 7, the examiner will decline to rejoin claim 7 at the present time.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        01/27/2021